On the 23rd day of September, 1923, the county attorney of Adair county filed an information in the county court of said county charging Lee Allison with the crime of unlawful conveyance of whisky from a point unknown in said county to the town of Stillwell in said county. Trial was had on the 16th day of November, 1923, resulting in a verdict of guilty, with punishment fixed as above stated. On the 17th day of November judgment was rendered in accordance with the verdict.
Motion for a new trial was filed and overruled, and the defendant prayed an appeal to this court; the court granting 45 days in which to make and serve case-made. The case-made was served on the county attorney on the 7th day of January, 1924; suggestion of amendments to said case-made being waived, and consent given that the same might be signed and settled immediately, the trial judge on said 7th day of January, 1924, signed and settled the same in accordance with the statute. *Page 245 
The petition in error and case-made were not filed in this court until the 18th day of January, 1924, which was 62 days after rendition of the judgment. The trial court made no order extending the time for filing the appeal in this court beyond the 60 days after rendition of judgment allowed by the statute (section 2808, Compiled Statutes 1921) for taking appeals in misdemeanor cases. On February 5, 1924, the Attorney General filed a motion to dismiss this appeal, because the same was not filed within the time required by section 2808, Compiled Statutes 1921. No response has been made to said motion.
An examination of the record discloses that the motion of the Attorney General is well taken, and the appeal is accordingly dismissed.